DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 9 are directed to a method for facilitating learning of a language (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … receiving, using the communication device, at least one user stroke corresponding to the at least one stroke of the character from the user device, wherein the user device comprises an input device configured for generating the at least one user stroke based on at least one gesture made by a user using a part of a body of the user; analyzing, using a processing device, the at least one user stroke and the at least one stroke; determining, using the processing device, a similarity between the at least one user stroke and the at least one stroke based on the analyzing; generating, using the processing device, a reward based on the determining, wherein the reward comprises a number of points; and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance, a teacher can mentally perform the steps of receiving at least one user stroke; analyzing the at least one user stroke; determining similarity and generating a reward.  Note that the claimed steps akin to the steps of performing mental observations, evaluations, and judgements generally perform by a human teacher.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 11 recite the additional elements of: a communication device, a storage device, a processing device, a display device, a user device.  It is particularly noted that the use of hardware "as a tool" (e.g., circuitry) to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 11 recite the additional elements of: a communication device, a storage device, a processing device, a display device, a user device set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that “the method may be performed by one or more of at least one server computer, at least one client device, at least one network device, at least one sensor and at least one actuator. Examples of the one or more client devices and/or the server computer may include, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a portable electronic device, a wearable computer, a smart phone, an Internet of Things (IoT) device, a smart electrical appliance, a video game console, a rack server, a supercomputer, a mainframe computer, mini-computer, microcomputer, a storage server, an application server ( e.g. a mail server, a web server, a real-time communication server, an FTP server, a virtual server, a proxy server, a DNS server etc.), a quantum computer, and so on. Further, one or more client devices and/or the server computer may be configured for executing a software application such as, for example, but not limited to, an operating system ( e.g. Windows, Mac OS, Unix, Linux, Android, etc.) in order to provide a user interface (e.g. GUI, touch-screen based interface, voice based interface, gesture based interface etc.) for use by the one or more users and/or a network interface for communicating with other devices over a communication network " in the Applicant’s published application para. [0030].  There is no indication in the Specification that Applicant have achieved an advancement or improvement in computer technology.   Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 5 – 12 and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (US 2009/0305208 A1).
Re claims 1, 11:
1. Stewart teaches a method for facilitating learning of a language through gamification (Stewart, Abstract; having higher accuracy score is a game), the method comprising: 
receiving, using a communication device, a request for learning the language from a user device (Stewart, [0047], “The computing platform 92 may connect to a lesson server 110 through the internet 112. The lesson server 110 may have a database 114 of additional lessons that can be downloaded to the computing platform 92”; [0054], “a foreign language”); 
retrieving, using a storage device, a character of a plurality of characters associated with the language based on the request, wherein the character comprises at least one stroke forming the character (Stewart, [0047]; [0063], “Handwriting lessons may be performed with instantaneous visual feedback based on accuracy”); 
transmitting, using the communication device, the character to the user device, wherein the user device comprises a display device configured for displaying the character (Stewart, [0047]; [0025], “The digitizing screen 12 may be an electronic whiteboard or a touch screen”); 
receiving, using the communication device, at least one user stroke corresponding to the at least one stroke of the character from the user device, wherein the user device comprises an input device configured for generating the at least one user stroke based on at least one gesture made by a user using a part of a body of the user (Stewart, fig. 11, 206, “Prompting a user to draw the stroke line”; 208, 210; [0089], “A Software Program that Produces a New Method for the Teaching of Sequential Writing Strokes in Any Type of Font or Language”; Abstract, “A system for improving fine motor skills includes a stylus. An electronic tablet detects a position of the stylus (or finger) when the stylus is near a surface of the electronic tablet”); 
analyzing, using a processing device, the at least one user stroke and the at least one stroke (Stewart, fig. 11; [0029] – [0042]); 
determining, using the processing device, a similarity between the at least one user stroke and the at least one stroke based on the analyzing (Stewart, fig. 11; [0029] – [0042]); 
generating, using the processing device, a reward based on the determining, wherein the reward comprises a number of points (Stewart, [0103], “The student then writes the shape A on the touch screen. The computer analyzes and scores the accuracy of the handwriting skill of the student for each particular shape, the shape A in this example”; [0109], “The existing code provides a score based on how accurately each shape has been written by each student”; [0093], “The student is guided through every stroke of the lesson”); and 
transmitting, using the communication device, the reward to the user device (Stewart, [0103]; [0113]).

11. A system for facilitating learning of a language through gamification (Stewart, Abstract; having higher accuracy score is a game), the system comprising: 
a communication device configured for: receiving a request for learning the language from a user device (Stewart, [0047], “The computing platform 92 may connect to a lesson server 110 through the internet 112. The lesson server 110 may have a database 114 of additional lessons that can be downloaded to the computing platform 92”; [0054], “a foreign language”); 
transmitting a character to the user device, wherein the user device comprises a display device configured for displaying the character (Stewart, [0047]; [0025], “The digitizing screen 12 may be an electronic whiteboard or a touch screen”); 
receiving at least one user stroke corresponding to at least one stroke of the character from the user device, wherein the user device comprises an input device configured for generating the at least one user stroke based on at least one gesture made by a user using a part of a body of the user (Stewart, fig. 11, 206, “Prompting a user to draw the stroke line”; 208, 210; [0089], “A Software Program that Produces a New Method for the Teaching of Sequential Writing Strokes in Any Type of Font or Language”; Abstract, “A system for improving fine motor skills includes a stylus. An electronic tablet detects a position of the stylus (or finger) when the stylus is near a surface of the electronic tablet”); and 
transmitting a reward to the user device (Stewart, [0103], “The student then writes the shape A on the touch screen. The computer analyzes and scores the accuracy of the handwriting skill of the student for each particular shape, the shape A in this example”; [0109], “The existing code provides a score based on how accurately each shape has been written by each student”; [0093], “The student is guided through every stroke of the lesson”); 
a storage device communicatively coupled with the communication device, wherein the storage device is configured (Stewart, [0047], “The computing platform 92 may connect to a lesson server 110 through the internet 112. The lesson server 110 may have a database 114 of additional lessons that can be downloaded to the computing platform 92”; [0054], “a foreign language”) for retrieving the character of a plurality of characters associated with the language based on the request, wherein the character comprises the at least one stroke forming the character (Stewart, fig. 11, 206, “Prompting a user to draw the stroke line”; 208, 210; [0089], “A Software Program that Produces a New Method for the Teaching of Sequential Writing Strokes in Any Type of Font or Language”; Abstract, “A system for improving fine motor skills includes a stylus. An electronic tablet detects a position of the stylus (or finger) when the stylus is near a surface of the electronic tablet”); and 
a processing device communicatively coupled with the communication device and the storage device (Stewart, [0047], “The computing platform 92 may connect to a lesson server 110 through the internet 112. The lesson server 110 may have a database 114 of additional lessons that can be downloaded to the computing platform 92”; [0054]), wherein the processing device is configured for: 
analyzing the at least one user stroke and the at least one stroke (Stewart, fig. 11; [0029] – [0042]); 
determining a similarity between the at least one user stroke and the at least one stroke based on the analyzing (Stewart, [0103], “The student then writes the shape A on the touch screen. The computer analyzes and scores the accuracy of the handwriting skill of the student for each particular shape, the shape A in this example”; [0109], “The existing code provides a score based on how accurately each shape has been written by each student”; [0093], “The student is guided through every stroke of the lesson”); and 
generating the reward based on the determining, wherein the reward comprises a number of points (Stewart, [0103]; [0113]).

Re claims 2, 12:
2. The method of claim 1 further comprising: 
retrieving, using the storage device, at least one sound portion of a sound associated with the at least one stroke of the character based on the determining of the similarity; and transmitting, using the communication device, the at least one sound portion to the user device based on the retrieving, wherein the user device comprises an audio output device configured for presenting the at least one sound portion (Stewart, [0063], “by the combined use of an interactive handwriting training software program as described in the previous patent application and a electronic touch screen that provides audible, visual, and tactile stimulation during handwriting lessons”; [0022]; [0103], “The computer analyzes and scores the accuracy of the handwriting skill of the student for each particular shape, the shape A in this example. Upon completion of the written shape A, the software again produces the vocalized A sound, giving additional reinforcement for the sound, sight, and fine motor formation of the shape A”).

12. The system of claim 11, wherein the storage device is further configured for retrieving at least one sound portion of a sound associated with the at least one stroke of the character based on the determining of the similarity, wherein the communication device is further configured for transmitting the at least one sound portion to the user device based on the retrieving, wherein the user device comprises an audio output device configured for presenting the at least one sound portion (Stewart, [0063], “by the combined use of an interactive handwriting training software program as described in the previous patent application and a electronic touch screen that provides audible, visual, and tactile stimulation during handwriting lessons”; [0022]; [0103], “The computer analyzes and scores the accuracy of the handwriting skill of the student for each particular shape, the shape A in this example. Upon completion of the written shape A, the software again produces the vocalized A sound, giving additional reinforcement for the sound, sight, and fine motor formation of the shape A”).

Re claims 5, 15:
5. The method of claim 1 further comprising: transmitting, using the communication device, a plurality of character representations of the plurality of characters to the user device; receiving, using the communication device, a character indication associated with a character representation of the plurality of character representations from the user device; and identifying, using the processing device, the character based on the character representation, wherein the retrieving of the character is further based on the identifying.  15. The system of claim 11, wherein the communication device is further configured for: transmitting a plurality of character representations of the plurality of characters to the user device; and receiving a character indication associated with a character representation of the plurality of character representations from the user device, wherein the processing device is further configured for identifying the character based on the character representation, wherein the retrieving of the character is further based on the identifying (Stewart, [0047], “The computing platform 92 may connect to a lesson server 110 through the internet 112. The lesson server 110 may have a database 114 of additional lessons that can be downloaded to the computing platform 92”; [0054], “a foreign language”; [0104], “The code will  acknowledge properly vocalized shapes and progress on to the next shape in the lesson”; figs. 10A – 10C).

Re claims 6 – 9, 16 - 19:
6. The method of claim 1, wherein the character comprises at least one dynamic visual feature, wherein the at least one dynamic visual feature defines a visual appearance of the character subsequent to the displaying, wherein the at least one dynamic visual feature changes the visual appearance of the character from a first visual appearance to a plurality of second visual appearances subsequent to the displaying (Stewart, [0053]; [0093], “The lesson shape appears on the screen. The student is guided through every stroke of the lesson. As the user completes each stroke in the proper order and style consistent with the proper form and shape of the desired language, the next stroke will appear or become highlighted”).  16. The system of claim 11, wherein the character comprises at least one dynamic visual feature, wherein the at least one dynamic visual feature defines a visual appearance of the character subsequent to the displaying, wherein the at least one dynamic visual feature changes the visual appearance of the character from a first visual appearance to a plurality of second visual appearances subsequent to the displaying (Stewart, [0053]; [0093], “The lesson shape appears on the screen. The student is guided through every stroke of the lesson. As the user completes each stroke in the proper order and style consistent with the proper form and shape of the desired language, the next stroke will appear or become highlighted”).

7. The method of claim 6 further comprises: 
retrieving, using the storage device, user information associated with the user; analyzing, using the processing device, the user information; determining, using the processing device, a level of skill of the user based on the analyzing of the user information (Stewart, [0043], “student's and patient's handwriting abilities and provides new opportunities to analyze, optimize and record handwriting lessons”; [0027], “The software also includes a tracking and measuring program 62. The therapist can define a profile for each student and then track their performance. The tracking and measuring program can track types of failures, success rates, how long it takes for the student to complete a task, statistics for these measurements and allows the therapist to add comments or subjective information including attentiveness”; [0046], the user is ready for a higher (lower) level of difficulty for a particularly shape”; [0109], “handwriting skill level of the student”); and 
configuring, using the processing device, the at least one dynamic visual feature based on the determining of the level of skill, wherein the at least one dynamic visual feature changes the visual appearance of the character from the first visual appearance to a second visual appearance of the plurality of second visual appearances subsequent to the displaying based on the configuring (Stewart, [0027], “The software also includes a tracking and measuring program 62. The therapist can define a profile for each student and then track their performance. The tracking and measuring program can track types of failures, success rates, how long it takes for the student to complete a task, statistics for these measurements and allows the therapist to add comments or subjective information including attentiveness”; [0046], “An auto challenge module 104 uses these parameters to determine if the user is ready for a higher (lower) level of difficulty for a particularly shape”; [0109], “sets the size or challenge of the shape on the touch screen to match the handwriting skill level of the student”).

17. The system of claim 16, wherein the storage device is further configured for retrieving user information associated with the user, wherein the processing device is further configured for: analyzing the user information; determining a level of skill of the user based on the analyzing of the user information (Stewart, [0043], “student's and patient's handwriting abilities and provides new opportunities to analyze, optimize and record handwriting lessons”; [0027], “The software also includes a tracking and measuring program 62. The therapist can define a profile for each student and then track their performance. The tracking and measuring program can track types of failures, success rates, how long it takes for the student to complete a task, statistics for these measurements and allows the therapist to add comments or subjective information including attentiveness”; [0046], the user is ready for a higher (lower) level of difficulty for a particularly shape”; [0109], “handwriting skill level of the student”); and configuring the at least one dynamic visual feature based on the determining of the level of skill, wherein the at least one dynamic visual feature changes the visual appearance of the character from the first visual appearance to a second visual appearance of the plurality of second visual appearances subsequent to the displaying based on the configuring (Stewart, [0027], “The software also includes a tracking and measuring program 62. The therapist can define a profile for each student and then track their performance. The tracking and measuring program can track types of failures, success rates, how long it takes for the student to complete a task, statistics for these measurements and allows the therapist to add comments or subjective information including attentiveness”; [0046], “An auto challenge module 104 uses these parameters to determine if the user is ready for a higher (lower) level of difficulty for a particularly shape”; [0109], “sets the size or challenge of the shape on the touch screen to match the handwriting skill level of the student”).

8. The method of claim 6, wherein each second appearance of the plurality of second appearances forms a guide for facilitating tracing of the at least one stroke using the at least one user stroke based on the generating of the at least one user stroke.  18. The system of claim 16, wherein each second appearance of the plurality of second appearances forms a guide for facilitating tracing of the at least one stroke using the at least one user stroke based on the generating of the at least one user stroke (Stewart, [0053]; [0093], “The lesson shape appears on the screen. The student is guided through every stroke of the lesson. As the user completes each stroke in the proper order and style consistent with the proper form and shape of the desired language, the next stroke will appear or become highlighted”; [0095], “Following successful completion of Step 1, the lesson shape appears on the screen again. There are no visual prompts for guiding the student through the stroke sequence of the lesson”).

9. The method of claim 8, wherein the guide is characterized by an ability for the tracing, wherein an accuracy of the tracing is based on the ability of the guide, wherein the accuracy of the tracing corresponds to the similarity between the at least one user stroke and the at least one stroke.  19. The system of claim 18, wherein the guide is characterized by an ability for the tracing, wherein an accuracy of the tracing is based on the ability of the guide, wherein the accuracy of the tracing corresponds to the similarity between the at least one user stroke and the at least one stroke  (Stewart, [0053]; [0093], “The lesson shape appears on the screen. The student is guided through every stroke of the lesson. As the user completes each stroke in the proper order and style consistent with the proper form and shape of the desired language, the next stroke will appear or become highlighted”; [0095], “Following successful completion of Step 1, the lesson shape appears on the screen again. There are no visual prompts for guiding the student through the stroke sequence of the lesson”).

Re claims 10, 20:
10. The method of claim 1, wherein each stroke of the at least one stroke is associated with at least one stroke parameter defining the each stroke, wherein the analyzing comprises comparing each user stroke of the at least one user stroke with the each stroke based on each stroke parameter of the at least one stroke parameter, wherein the determining of the similarity between the at least one user stroke and the at least one stroke is further based on the comparing.  20. The system of claim 11, wherein each stroke of the at least one stroke is associated with at least one stroke parameter defining the each stroke, wherein the analyzing comprises comparing each user stroke of the at least one user stroke with the each stroke based on each stroke parameter of the at least one stroke parameter, wherein the determining of the similarity between the at least one user stroke and the at least one stroke is further based on the comparing (Stewart, [0029] – [0043]; [0045], “The  instantaneous handwriting accuracy information display will benefit the user because it allows the user to monitor their progress with a high degree of accuracy concurrent to their handwriting task”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2009/0305208 A1) in view of Kaufmann (US 2006/0121422 A1).
Re claims 3 – 4:
Stewart does not explicitly disclose an availability state.  Kaufmann teaches a website providing a virtual online community where learners come to learn languages on the Internet. The initial contact and main point of attraction is the content library (Kaufmann, Abstract).   Kaufmann further teaches 3. The method of claim 1, wherein each character of the plurality of characters is associated with an availability state, wherein the availability state comprises an available state and an unavailable state, wherein the retrieving of the character is further based on the availability state of the character. 13. The system of claim 11, wherein each character of the plurality of characters is associated with an availability state, wherein the availability state comprises an available state and an unavailable state, wherein the retrieving of the character is further based on the availability state of the character (Kaufmann, [0053], “Some of this functionality will be provided by tutors only but some may also be provided by learners to learners. Points may also be used to purchase items in an online store”; [0059], “Points can be redeemed for cash, used to purchase testing, personal tutoring, or in the content store”; item/lesson/content has availability state based on the purchase state of the item/lesson/content). 4. The method of claim 3 further comprising: receiving, using the communication device, a purchase request to purchase at least one character of the plurality of characters from the user device; analyzing, using the processing device, the purchase request (Kaufmann, Abstract, “learn language”; [0053] – [0062]); processing, using the processing device, a transaction for the at least one character based on the analyzing of the purchase request, wherein the at least one character is redeemable for at least one point (Kaufmann, [0062] – [0063], “[0062] In addition to purchasing points, learners can earn points through various activities such as: saving words or phrases and using them in writing and speaking, testing correctly their saved words or phrases, or answering questions on the forum and being awarded points”); and modifying, using the processing device, the availability state of the at least one character, wherein the modifying comprises changing the availability state of the at least one character to the available state (Kaufmann, [0053], “Some of this functionality will be provided by tutors only but some may also be provided by learners to learners. Points may also be used to purchase items in an online store”; [0059], “Points can be redeemed for cash, used to purchase testing, personal tutoring, or in the content store”; item/lesson/content has availability state based on the purchase state of the item/lesson/content).  14. The system of claim 13, wherein the communication device is further configured for receiving a purchase request to purchase at least one character of the plurality of characters from the user device, wherein the processing device is further configured for: analyzing the purchase request (Kaufmann, Abstract, “learn language”; [0053] – [0062]); processing a transaction for the at least one character based on the analyzing of the purchase request, wherein the at least one character is redeemable for at least one point (Kaufmann, [0062] – [0063], “[0062] In addition to purchasing points, learners can earn points through various activities such as: saving words or phrases and using them in writing and speaking, testing correctly their saved words or phrases, or answering questions on the forum and being awarded points”); and modifying the availability state of the at least one character, wherein the modifying comprises changing the availability state of the at least one character to the available state (Kaufmann, [0053], “Some of this functionality will be provided by tutors only but some may also be provided by learners to learners. Points may also be used to purchase items in an online store”; [0059], “Points can be redeemed for cash, used to purchase testing, personal tutoring, or in the content store”; item/lesson/content has availability state based on the purchase state of the item/lesson/content).  Therefore, in view of Kaufmann, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Stewart, to provide the online store as taught by Kaufmann, to provide new characters by allowing a student to purchase new content.  The system encourages students to earn points by answering and writing language correctly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715